DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26-28, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,648,296 B2 (“Pat 296”) in view of Lemmons (US 2003/0028873 A1).
Consider application claim 21, claim 1 of Pat 296 discloses A method for controlling display of one or more visually perceptible tags in association with a video presentation, the method comprising: receiving a first signal from an input control at a first point in a video sequence while the video sequence is being presented via a display device without any visually perceptible tags; and in response to receiving the first signal from the input control, causing the display device to continuously playback the video sequence with at least one visually perceptible tag starting at a second point in the video sequence, wherein the second point in the video sequence is earlier in the video sequence than the first point in the video sequence, wherein the first signal is generated by the input control in response to activation of a first predetermined control having associated therewith a function and wherein the function comprises causing the display device to present the video sequence with the at least one visually perceptible tag, the method further comprising: after causing the display device to present the video sequence with the at least one visually perceptible tag, changing the function associated with the first predetermined control to thereafter cause the display device to present the video sequence without any visually perceptible tags.
However, Pat 296 does not explicitly disclose positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of the video frames.
Lemmons teaches positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames ([0065], [0070] – [0075], [0081], [0084] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 26, claim 1 of Pat 296 discloses a method for controlling display of one or more visually perceptible tags in association with a video presentation, the method comprising: receiving a first signal from an input control at a first point in a video sequence while the video sequence is being presented via a display device without any visually perceptible tags; and in response to receiving the first signal from the input control, causing the display device to continuously playback the video sequence with at least one visually perceptible tag starting at a second point in the video sequence, wherein the second point in the video sequence is earlier in the video sequence than the first point in the video sequence, wherein the first signal is generated by the input control in response to activation of a first predetermined control having associated therewith a function and wherein the function comprises causing the display device to present the video sequence with the at least one visually perceptible tag, the method further comprising: after causing the display device to present the video sequence with the at least one visually perceptible tag, changing the function associated with the first predetermined control to thereafter cause the display device to present the video sequence without any visually perceptible tags.
Claim 1 of Pat 296 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 27, claim 1 of Pat 296 discloses a method for controlling display of one or more visually perceptible tags in association with a video presentation, the method comprising: receiving a first signal from an input control at a first point in a video sequence while the video sequence is being presented via a display device without any visually perceptible tags; and in response to receiving the first signal from the input control, causing the display device to continuously playback the video sequence with at least one visually perceptible tag starting at a second point in the video sequence, wherein the second point in the video sequence is earlier in the video sequence than the first point in the video sequence, wherein the first signal is generated by the input control in response to activation of a first predetermined control having associated therewith a function and wherein the function comprises causing the display device to present the video sequence with the at least one visually perceptible tag, the method further comprising: after causing the display device to present the video sequence with the at least one visually perceptible tag, changing the function associated with the first predetermined control to thereafter cause the display device to present the video sequence without any visually perceptible tags.
Claim 1 of Pat 296 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 28, Lemmons teaches the tags are overlaid on the video scene ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
Consider application claim 32, claim 32 recites the apparatus that implements the method recited in claim 21.  Thus, it is rejected for the same reasons.
Consider application claim 34, claim 34 recites the non-transitory computer-readable medium having instructions stored thereon and the instructions cause the method recited in claim 21.  Thus, it is rejected for the same reasons.
Claims 22-25, 29-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,648,296 B2 (“Pat 296”) in view of Lemmons (US 2003/0028873 A1) and Gilfix et al. (US 2005/0086690 A1).
Consider application claim 22, the combination of Pat 296 and Lemmons disclose all the limitations in application claim 21 but does not explicitly disclose said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time.
Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 23, Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in near real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 24, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 25, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in near real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
	Consider application claim 29, Gilfix teaches a tag comprises text comprising information regarding the item associated with that tag ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 30, Gilfix teaches a tag comprises one of a box or a border within which content of the tag is contained ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 33, Gilfix teaches the display device ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,648,296 B2 (“Pat 296”) in view of Lemmons (US 2003/0028873 A1) and Kenney (6,026,376).
Consider application claim 31, the combination of Pat 296 and Lemmons teaches all the limitations in claim 21 but does not explicitly teach a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag.
Kenney teaches a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag (Fig. 5 – Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known element of a lead line extending from the tag to the item in the video scene associated with that tag because such incorporation would allow viewer to see clearly what the descriptive information is describing.
Claims 21, 26-28, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,003,781 B2 (“Pat 781”) in view of Lemmons (US 2003/0028873 A1).
Consider application claim 21, claim 1 of Pat 781 discloses a method comprising: receiving a video sequence including a visually perceptible item; selectively causing a display device to present the video sequence at any given time in one of a plurality of modes, including a first mode and a second mode; in the first mode, causing the display device to present the video sequence with a tag, wherein the tag comprises a frame and text of descriptive information describing the visually perceptible item in the video sequence and a visually perceptible indicator that extends between, on one end, the tag or a location proximate the tag and, on the other end, the visually perceptible item or a location proximate the visually perceptible item, thereby causing simultaneous display of the visually perceptible item, the frame of the tag, the text of the tag, and the visually perceptible indicator with the video sequence in the first mode; in the second mode, causing the display device to present the video sequence without the tag and without the visually perceptible indicator, thereby causing display of the visually perceptible item in the video sequence with neither the frame of the tag, the text of the tag, nor the visually perceptible indicator in the second mode; and receiving from an input device a signal that indicates whether to present the video sequence in the first mode or the second mode, wherein causing the display device to present the video sequence in the first mode is performed in response to receiving from the input device the signal that indicates that the video sequence should be presented in the first mode.
However, Pat 781 does not explicitly disclose positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of the video frames.
Lemmons teaches positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames ([0065], [0070] – [0075], [0081], [0084] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 26, claim 1 of Pat 781 discloses a method comprising: receiving a video sequence including a visually perceptible item; selectively causing a display device to present the video sequence at any given time in one of a plurality of modes, including a first mode and a second mode; in the first mode, causing the display device to present the video sequence with a tag, wherein the tag comprises a frame and text of descriptive information describing the visually perceptible item in the video sequence and a visually perceptible indicator that extends between, on one end, the tag or a location proximate the tag and, on the other end, the visually perceptible item or a location proximate the visually perceptible item, thereby causing simultaneous display of the visually perceptible item, the frame of the tag, the text of the tag, and the visually perceptible indicator with the video sequence in the first mode; in the second mode, causing the display device to present the video sequence without the tag and without the visually perceptible indicator, thereby causing display of the visually perceptible item in the video sequence with neither the frame of the tag, the text of the tag, nor the visually perceptible indicator in the second mode; and receiving from an input device a signal that indicates whether to present the video sequence in the first mode or the second mode, wherein causing the display device to present the video sequence in the first mode is performed in response to receiving from the input device the signal that indicates that the video sequence should be presented in the first mode.
Claim 1 of Pat 781 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 27, claim 1 of Pat 781 discloses a method comprising: receiving a video sequence including a visually perceptible item; selectively causing a display device to present the video sequence at any given time in one of a plurality of modes, including a first mode and a second mode; in the first mode, causing the display device to present the video sequence with a tag, wherein the tag comprises a frame and text of descriptive information describing the visually perceptible item in the video sequence and a visually perceptible indicator that extends between, on one end, the tag or a location proximate the tag and, on the other end, the visually perceptible item or a location proximate the visually perceptible item, thereby causing simultaneous display of the visually perceptible item, the frame of the tag, the text of the tag, and the visually perceptible indicator with the video sequence in the first mode; in the second mode, causing the display device to present the video sequence without the tag and without the visually perceptible indicator, thereby causing display of the visually perceptible item in the video sequence with neither the frame of the tag, the text of the tag, nor the visually perceptible indicator in the second mode; and receiving from an input device a signal that indicates whether to present the video sequence in the first mode or the second mode, wherein causing the display device to present the video sequence in the first mode is performed in response to receiving from the input device the signal that indicates that the video sequence should be presented in the first mode.
Claim 1 of Pat 781 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 28, Lemmons teaches the tags are overlaid on the video scene ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
Consider application claim 32, claim 32 recites the apparatus that implements the method recited in claim 21.  Thus, it is rejected for the same reasons.
Consider application claim 34, claim 34 recites the non-transitory computer-readable medium having instructions stored thereon and the instructions cause the method recited in claim 21.  Thus, it is rejected for the same reasons.
Claims 22-25, 29-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,003,781 B2 (“Pat 781”) in view of Lemmons (US 2003/0028873 A1) and Gilfix et al. (US 2005/0086690 A1).
Consider application claim 22, the combination of Pat 781 and Lemmons disclose all the limitations in application claim 21 but does not explicitly disclose said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time.
Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 23, Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in near real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 24, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 25, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in near real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
	Consider application claim 29, Gilfix teaches a tag comprises text comprising information regarding the item associated with that tag ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 30, Gilfix teaches a tag comprises one of a box or a border within which content of the tag is contained ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 33, Gilfix teaches the display device ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,003,781 B2 (“Pat 781”) in view of Lemmons (US 2003/0028873 A1) and Kenney (6,026,376).
Consider application claim 31, the combination of Pat 296 and Lemmons teaches all the limitations in claim 21 but does not explicitly teach a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag.
Kenney teaches a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag (Fig. 5 – Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known element of a lead line extending from the tag to the item in the video scene associated with that tag because such incorporation would allow viewer to see clearly what the descriptive information is describing.
Claims 21, 26-28, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,043,553 B2 (“Pat 553”) in view of Lemmons (US 2003/0028873 A1).
Consider application claim 21, claim 1 of Pat 553 discloses a method for controlling display of one or more visually perceptible tags in association with a video, the method comprising: receiving a first signal from a user input control device while the video is being presented via a display device without any visually perceptible tags, wherein the first signal is generated by the user input control device in response to activation of a control associated with a function of causing the display device to present the video with the at least one visually perceptible tag; in response to receiving the first signal from the user input control device, causing the display device to present the video with at least one visually perceptible tag; and after causing the display device to present the video with the at least one visually perceptible tag, changing the function associated with the control to thereafter cause the display device to present the video without any visually perceptible tags.
However, Pat 553 does not explicitly disclose positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of the video frames.
Lemmons teaches positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames ([0065], [0070] – [0075], [0081], [0084] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 26, claim 1 of Pat 553 discloses a method for controlling display of one or more visually perceptible tags in association with a video, the method comprising: receiving a first signal from a user input control device while the video is being presented via a display device without any visually perceptible tags, wherein the first signal is generated by the user input control device in response to activation of a control associated with a function of causing the display device to present the video with the at least one visually perceptible tag; in response to receiving the first signal from the user input control device, causing the display device to present the video with at least one visually perceptible tag; and after causing the display device to present the video with the at least one visually perceptible tag, changing the function associated with the control to thereafter cause the display device to present the video without any visually perceptible tags.
Claim 1 of Pat 553 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 27, claim 1 of Pat 553 discloses a method for controlling display of one or more visually perceptible tags in association with a video, the method comprising: receiving a first signal from a user input control device while the video is being presented via a display device without any visually perceptible tags, wherein the first signal is generated by the user input control device in response to activation of a control associated with a function of causing the display device to present the video with the at least one visually perceptible tag; in response to receiving the first signal from the user input control device, causing the display device to present the video with at least one visually perceptible tag; and after causing the display device to present the video with the at least one visually perceptible tag, changing the function associated with the control to thereafter cause the display device to present the video without any visually perceptible tags.
Claim 1 of Pat 553 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 28, Lemmons teaches the tags are overlaid on the video scene ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
Consider application claim 32, claim 32 recites the apparatus that implements the method recited in claim 21.  Thus, it is rejected for the same reasons.
Consider application claim 34, claim 34 recites the non-transitory computer-readable medium having instructions stored thereon and the instructions cause the method recited in claim 21.  Thus, it is rejected for the same reasons.
Claims 22-25, 29-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,043,553 B2 (“Pat 553”) in view of Lemmons (US 2003/0028873 A1) and Gilfix et al. (US 2005/0086690 A1).
Consider application claim 22, the combination of Pat 553 and Lemmons disclose all the limitations in application claim 21 but does not explicitly disclose said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time.
Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 23, Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in near real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 24, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 25, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in near real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
	Consider application claim 29, Gilfix teaches a tag comprises text comprising information regarding the item associated with that tag ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 30, Gilfix teaches a tag comprises one of a box or a border within which content of the tag is contained ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 33, Gilfix teaches the display device ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Claims 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,043,553 B2 (“Pat 553”) in view of Lemmons (US 2003/0028873 A1) and Kenney (6,026,376).
Consider application claim 31, the combination of Pat 553 and Lemmons teaches all the limitations in claim 21 but does not explicitly teach a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag.
Kenney teaches a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag (Fig. 5 – Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known element of a lead line extending from the tag to the item in the video scene associated with that tag because such incorporation would allow viewer to see clearly what the descriptive information is describing.
Claims 21, 26-28, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,546,614 B2 (“Pat 614”) in view of Lemmons (US 2003/0028873 A1).
Consider application claim 21, claim 1 of Pat 614 discloses a method comprising: receiving a video sequence including a visually perceptible item; selectively causing a display device to present the video sequence at any given time in one of a plurality of modes, including a first mode and a second mode; in the first mode, causing the display device to present the video sequence with a tag, wherein the tag comprises information pertaining to the visually perceptible item in the video sequence, thereby causing simultaneous display of the visually perceptible item and the tag with the video sequence in the first mode; in the second mode, causing the display device to present the video sequence without the tag; and receiving from an input device a signal that indicates whether to present the video sequence in the first mode or the second mode, wherein causing the display device to present the video sequence in the first mode is performed in response to receiving from the input device the signal that indicates that the video sequence should be presented in the first mode.
However, Pat 614 does not explicitly disclose positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of the video frames.
Lemmons teaches positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames ([0065], [0070] – [0075], [0081], [0084] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 26, claim 1 of Pat 614 discloses a method comprising: receiving a video sequence including a visually perceptible item; selectively causing a display device to present the video sequence at any given time in one of a plurality of modes, including a first mode and a second mode; in the first mode, causing the display device to present the video sequence with a tag, wherein the tag comprises information pertaining to the visually perceptible item in the video sequence, thereby causing simultaneous display of the visually perceptible item and the tag with the video sequence in the first mode; in the second mode, causing the display device to present the video sequence without the tag; and receiving from an input device a signal that indicates whether to present the video sequence in the first mode or the second mode, wherein causing the display device to present the video sequence in the first mode is performed in response to receiving from the input device the signal that indicates that the video sequence should be presented in the first mode.
Claim 1 of Pat 614 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 27, claim 1 of Pat 614 discloses a method comprising: receiving a video sequence including a visually perceptible item; selectively causing a display device to present the video sequence at any given time in one of a plurality of modes, including a first mode and a second mode; in the first mode, causing the display device to present the video sequence with a tag, wherein the tag comprises information pertaining to the visually perceptible item in the video sequence, thereby causing simultaneous display of the visually perceptible item and the tag with the video sequence in the first mode; in the second mode, causing the display device to present the video sequence without the tag; and receiving from an input device a signal that indicates whether to present the video sequence in the first mode or the second mode, wherein causing the display device to present the video sequence in the first mode is performed in response to receiving from the input device the signal that indicates that the video sequence should be presented in the first mode.
Claim 1 of Pat 614 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 28, Lemmons teaches the tags are overlaid on the video scene ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
Consider application claim 32, claim 32 recites the apparatus that implements the method recited in claim 21.  Thus, it is rejected for the same reasons.
Consider application claim 34, claim 34 recites the non-transitory computer-readable medium having instructions stored thereon and the instructions cause the method recited in claim 21.  Thus, it is rejected for the same reasons.
Claims 22-25, 29-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,546,614 B2 (“Pat 614”) in view of Lemmons (US 2003/0028873 A1) and Gilfix et al. (US 2005/0086690 A1).
Consider application claim 22, the combination of Pat 614 and Lemmons disclose all the limitations in application claim 21 but does not explicitly disclose said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time.
Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 23, Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in near real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 24, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 25, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in near real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
	Consider application claim 29, Gilfix teaches a tag comprises text comprising information regarding the item associated with that tag ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 30, Gilfix teaches a tag comprises one of a box or a border within which content of the tag is contained ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 33, Gilfix teaches the display device ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,546,614 B2 (“Pat 614”) in view of Lemmons (US 2003/0028873 A1) and Kenney (6,026,376).
Consider application claim 31, the combination of Pat 614 and Lemmons teaches all the limitations in claim 21 but does not explicitly teach a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag.
Kenney teaches a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag (Fig. 5 – Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known element of a lead line extending from the tag to the item in the video scene associated with that tag because such incorporation would allow viewer to see clearly what the descriptive information is describing.
Claims 21, 26-28, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 11,011,206 B2 (“Pat 206”) in view of Lemmons (US 2003/0028873 A1).
Consider application claim 21, claim 1 of Pat 206 discloses a method of displaying a video with one or more sets of tags, the method comprising: causing a display device to display a video scene in either a tag mode or a tagless mode, wherein the video scene depicts a plurality of visually perceptible items, wherein the tagless mode does not display any tags, and wherein the tag mode displays one or more visually perceptible tags in conjunction with the video scene, each tag being associated with a respective visually perceptible item appearing in the video scene; receiving a signal requesting that the video scene be displayed in the tag mode, and in response to that signal, causing the display device to display the video scene in the tag mode; receiving a signal requesting that the video scene be displayed in the tagless mode, and in response to that signal, causing the display device to display the video scene in the tagless mode; and when in the tag mode, receiving one or more signals requesting display of tags in one or more respective categories, and in response to said one or more signals, causing the display to display only those tags in enabled categories.
However, Pat 206 does not explicitly disclose positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of the video frames.
Lemmons teaches positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames ([0065], [0070] – [0075], [0081], [0084] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 26, claim 1 of Pat 206 discloses a method of displaying a video with one or more sets of tags, the method comprising: causing a display device to display a video scene in either a tag mode or a tagless mode, wherein the video scene depicts a plurality of visually perceptible items, wherein the tagless mode does not display any tags, and wherein the tag mode displays one or more visually perceptible tags in conjunction with the video scene, each tag being associated with a respective visually perceptible item appearing in the video scene; receiving a signal requesting that the video scene be displayed in the tag mode, and in response to that signal, causing the display device to display the video scene in the tag mode; receiving a signal requesting that the video scene be displayed in the tagless mode, and in response to that signal, causing the display device to display the video scene in the tagless mode; and when in the tag mode, receiving one or more signals requesting display of tags in one or more respective categories, and in response to said one or more signals, causing the display to display only those tags in enabled categories.
Claim 1 of Pat 206 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 27, claim 2 of Pat 206 discloses a when in the tag mode, receiving a disable signal that indicate a desire to disable display of enabled tags in a particular category, and in response to the disable signal, causing the display device not to display tags in that particular category.
Claim 1 of Pat 206 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 28, Lemmons teaches the tags are overlaid on the video scene ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
Consider application claim 32, claim 32 recites the apparatus that implements the method recited in claim 21.  Thus, it is rejected for the same reasons.
Consider application claim 34, claim 34 recites the non-transitory computer-readable medium having instructions stored thereon and the instructions cause the method recited in claim 21.  Thus, it is rejected for the same reasons.
Claims 22-25, 29-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 11,011,206 B2 (“Pat 206”) in view of Lemmons (US 2003/0028873 A1) and Gilfix et al. (US 2005/0086690 A1).
Consider application claim 22, the combination of Pat 206 and Lemmons disclose all the limitations in application claim 21 but does not explicitly disclose said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time.
Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 23, Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in near real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 24, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider application claim 25, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in near real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
	Consider application claim 29, Gilfix teaches a tag comprises text comprising information regarding the item associated with that tag ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 30, Gilfix teaches a tag comprises one of a box or a border within which content of the tag is contained ([0084] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Consider application claim 33, Gilfix teaches the display device ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of generating the one or more visually perceptible tags in real time because such incorporation would allow the viewer to get relevant item information.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 11,011,206 B2 (“Pat 206”) in view of Lemmons (US 2003/0028873 A1) and Kenney (6,026,376).
Consider application claim 31, the combination of Pat 206 and Lemmons teaches all the limitations in claim 21 but does not explicitly teach a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag.
Kenney teaches a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag (Fig. 5 – Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known element of a lead line extending from the tag to the item in the video scene associated with that tag because such incorporation would allow viewer to see clearly what the descriptive information is describing.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilfix et al. (US 2005/0086690 A1) in view of Lemmons (US 2003/0028873 A1).
Consider claim 21, Gilfix teaches a method of displaying a video with one or more sets of tags, the method comprising: causing a display device to display a sequence of video frames depicting a video scene, wherein the video scene depicts a plurality of visually perceptible items (Consider the items displayed on the television screen in FIG. 4 for further explanation of visual designations. In the example of FIG. 4, several items having associated interactive non-intrusive advertising content are displayed: a sweater 464, a pair of pants 458, a pair of shoes 460, a cotton towel 450, and a laundry basket 456. Refer to Table 2 below and assume that the `Text` field for item 002 contains the tooltip text string, "Cotton Towel." FIG. 4 then illustrates ways of visually designating the cotton towel as a designated item, including surrounding it with a rectangle 452 and displaying its tooltip text 454, "Cotton Towel." It addition, such embodiments often support changing the video display of the towel, as, for example, in brightening the area inside the rectangle defining an associated screen region for the towel. Such changes in the screen display may be implemented, in terms of the components of FIG. 1, by providing from an advertising data processor 104 to a codec 110 the required video changes to effect display of a rectangle, display of tooltip text, brightening the area in side a rectangle, and so on.  [0084]. FIG. 6 sets forth a flow chart illustrating a further exemplary method for delivering interactive non-intrusive advertising content that includes tracking 602 a cursor position on a television screen. In the method of FIG. 6, identifying 306 a selected item is carried out by identifying the selected item in dependence upon the cursor position when the selection signal is received. More particularly, in the method of FIG. 6, identifying the selected item in dependence upon the cursor position typically is carried out by determining 604 whether the cursor position is within a screen region associated with the item. If the cursor position when a selection signal is received is within the screen region associated with a displayed item 404, then 608 that item is identified as the selected item 316.  If the cursor when a selection signal is received is not within a screen region associated with any displayed item 404, then 610 processing continues to track the cursor position 602. In effect, the fact that the cursor is not within a screen region associated with any displayed item when a selection signal is received typically means that a user pressed a select button when the cursor was not over the displayed image of an item. In the method of FIG. 6, processing loops to track the cursor until the user presses the select button when the cursor is over the image (or within the display region surrounding and overlaying the image) of a displayed item.  Remote control signals for cursor control may be provided by operation of navigation buttons on remote control devices such as those shown at reference 214 on FIG. 2. Signals from the remote control unit's navigation buttons, infrared signals or radio frequency signals, in such embodiments are interpreted by the television as navigation control signals for cursor positioning. The "Select" button (216 on FIG. 2) in such embodiments triggers the comparison of a cursor position with display screen regions associated with displayed items. In such embodiments, as described above, if the cursor position is in an associated screen region when a select button 216 is pressed, then the item associated with the screen regions is identified as the selected item.  Such remote control signals for cursor control are typically received in a television's user input interface such as the one illustrated at reference 112 on FIG. 1. Such a user interface converts infrared or radio frequency cursor control signals into a video representation of a cursor and cursor movement and provides the video representation of the cursor to a codec 110 for inclusion in the video signal to be displayed through a television tuner 106 on a television screen 114 [0087] – [0090]); receiving a signal requesting that the video scene be displayed in a tag mode, wherein the tag mode displays one or more visually perceptible tags in conjunction with the video scene (FIG. 6 sets forth a flow chart illustrating a further exemplary method for delivering interactive non-intrusive advertising content that includes tracking 602 a cursor position on a television screen. In the method of FIG. 6, identifying 306 a selected item is carried out by identifying the selected item in dependence upon the cursor position when the selection signal is received. More particularly, in the method of FIG. 6, identifying the selected item in dependence upon the cursor position typically is carried out by determining 604 whether the cursor position is within a screen region associated with the item. If the cursor position when a selection signal is received is within the screen region associated with a displayed item 404, then 608 that item is identified as the selected item 316.  If the cursor when a selection signal is received is not within a screen region associated with any displayed item 404, then 610 processing continues to track the cursor position 602. In effect, the fact that the cursor is not within a screen region associated with any displayed item when a selection signal is received typically means that a user pressed a select button when the cursor was not over the displayed image of an item. In the method of FIG. 6, processing loops to track the cursor until the user presses the select button when the cursor is over the image (or within the display region surrounding and overlaying the image) of a displayed item.  Remote control signals for cursor control may be provided by operation of navigation buttons on remote control devices such as those shown at reference 214 on FIG. 2. Signals from the remote control unit's navigation buttons, infrared signals or radio frequency signals, in such embodiments are interpreted by the television as navigation control signals for cursor positioning. The "Select" button (216 on FIG. 2) in such embodiments triggers the comparison of a cursor position with display screen regions associated with displayed items. In such embodiments, as described above, if the cursor position is in an associated screen region when a select button 216 is pressed, then the item associated with the screen regions is identified as the selected item.  Such remote control signals for cursor control are typically received in a television's user input interface such as the one illustrated at reference 112 on FIG. 1. Such a user interface converts infrared or radio frequency cursor control signals into a video representation of a cursor and cursor movement and provides the video representation of the cursor to a codec 110 for inclusion in the video signal to be displayed through a television tuner 106 on a television screen 114 [0087] – [0090]); generating the one or more visually perceptible tags, wherein each of the generated tags is associated with at least one respective visually perceptible item appearing in the video scene (Consider the items displayed on the television screen in FIG. 4 for further explanation of visual designations. In the example of FIG. 4, several items having associated interactive non-intrusive advertising content are displayed: a sweater 464, a pair of pants 458, a pair of shoes 460, a cotton towel 450, and a laundry basket 456. Refer to Table 2 below and assume that the `Text` field for item 002 contains the tooltip text string, "Cotton Towel." FIG. 4 then illustrates ways of visually designating the cotton towel as a designated item, including surrounding it with a rectangle 452 and displaying its tooltip text 454, "Cotton Towel." It addition, such embodiments often support changing the video display of the towel, as, for example, in brightening the area inside the rectangle defining an associated screen region for the towel. Such changes in the screen display may be implemented, in terms of the components of FIG. 1, by providing from an advertising data processor 104 to a codec 110 the required video changes to effect display of a rectangle, display of tooltip text, brightening the area in side a rectangle, and so on.  [0084]).
However, Gilfix does not explicitly teach positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames.
Lemmons teaches positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames ([0065], [0070] – [0075], [0081], [0084] – [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider claim 22, Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Consider claim 23, Gilfix teaches said generating the one or more visually perceptible tags comprises generating the one or more visually perceptible tags in near real time ([0082] – [0090].  Generation of tags is based on tracking of the cursor position).
Consider claim 24, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider claim 25, the combination of Gilfix and Lemmons teaches said positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames comprises positioning the generated tags in accordance with coordinates that are associated with at least one frame of the sequence of video frames in near real time ([0082] – [0090] of Gilfix.  Generation of tags is based on tracking of the cursor position.  [0065], [0070] – [0075], [0081], [0084] – [0085] of Lemmons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].
Consider claim 26, Gilfix teaches the signal requesting that the video scene be displayed in a tag mode is generated in response to a user request to display the video scene in the tag mode (Consider the items displayed on the television screen in FIG. 4 for further explanation of visual designations. In the example of FIG. 4, several items having associated interactive non-intrusive advertising content are displayed: a sweater 464, a pair of pants 458, a pair of shoes 460, a cotton towel 450, and a laundry basket 456. Refer to Table 2 below and assume that the `Text` field for item 002 contains the tooltip text string, "Cotton Towel." FIG. 4 then illustrates ways of visually designating the cotton towel as a designated item, including surrounding it with a rectangle 452 and displaying its tooltip text 454, "Cotton Towel." It addition, such embodiments often support changing the video display of the towel, as, for example, in brightening the area inside the rectangle defining an associated screen region for the towel. Such changes in the screen display may be implemented, in terms of the components of FIG. 1, by providing from an advertising data processor 104 to a codec 110 the required video changes to effect display of a rectangle, display of tooltip text, brightening the area in side a rectangle, and so on.  [0084].).
Consider claim 27, Gilfix teaches when in the tag mode, receiving a request to display the video scene in a tagless mode ([0036] and [0087] – [0090]); and in response to receipt of the request to display the video scene in the tagless mode, causing the display device to display the video scene without any tags (FIG. 6 sets forth a flow chart illustrating a further exemplary method for delivering interactive non-intrusive advertising content that includes tracking 602 a cursor position on a television screen. In the method of FIG. 6, identifying 306 a selected item is carried out by identifying the selected item in dependence upon the cursor position when the selection signal is received. More particularly, in the method of FIG. 6, identifying the selected item in dependence upon the cursor position typically is carried out by determining 604 whether the cursor position is within a screen region associated with the item. If the cursor position when a selection signal is received is within the screen region associated with a displayed item 404, then 608 that item is identified as the selected item 316.  If the cursor when a selection signal is received is not within a screen region associated with any displayed item 404, then 610 processing continues to track the cursor position 602. In effect, the fact that the cursor is not within a screen region associated with any displayed item when a selection signal is received typically means that a user pressed a select button when the cursor was not over the displayed image of an item. In the method of FIG. 6, processing loops to track the cursor until the user presses the select button when the cursor is over the image (or within the display region surrounding and overlaying the image) of a displayed item.  Remote control signals for cursor control may be provided by operation of navigation buttons on remote control devices such as those shown at reference 214 on FIG. 2. Signals from the remote control unit's navigation buttons, infrared signals or radio frequency signals, in such embodiments are interpreted by the television as navigation control signals for cursor positioning. The "Select" button (216 on FIG. 2) in such embodiments triggers the comparison of a cursor position with display screen regions associated with displayed items. In such embodiments, as described above, if the cursor position is in an associated screen region when a select button 216 is pressed, then the item associated with the screen regions is identified as the selected item.  Such remote control signals for cursor control are typically received in a television's user input interface such as the one illustrated at reference 112 on FIG. 1. Such a user interface converts infrared or radio frequency cursor control signals into a video representation of a cursor and cursor movement and provides the video representation of the cursor to a codec 110 for inclusion in the video signal to be displayed through a television tuner 106 on a television screen 114 [0087] – [0090].  A television viewer who views or interacts with interactive non-intrusive advertising content is referred to as a `user.` The user is advised generally which of the items displayed on a television screen at any particular time that have associated non-intrusive interactive content by a process referred to in this specification as `designation.` In designation, the items on screen having associated non-intrusive interactive content are visually indicated typically one at a time in response to some user action. The user action is generally operation of controls on a remote control device that sends a `designation signal` to the television. In response to the designation signal, the television highlights, circles, places a rectangle around, displays tooltip text or descriptive text for, or otherwise indicates to the user which items have associated non-intrusive interactive content. "Tooltip text" is descriptive text associated with an item that is used to describe the item and to indicate that the item has associated non-intrusive interactive content when the item is designated by a user.  [0036]).  
Consider claim 28, Lemmons teaches the tags are overlaid on the video scene (Referring again to FIG. 1, once an object, in this instance a pizza box 108, is recognized, the advertiser list may be queried for a pizza advertiser. If a pizza advertiser has been listed as a label advertiser, a label, which may be in the form of a logo, text, or other form of advertisement for the advertiser, is graphically displayed (superimposed or overlaid) on the pizza box. The process of applying, or superimposing, the label on the pizza box is discussed in further detail with regard to the description of FIG. 13. The label may comprise any form of video enhancement, including video sequences, text, graphical images that may be in bitmap format or any other format, or other graphical representation. If the label is a "hot label," the viewer may then click on the hot label to order a pizza from that advertised store. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known technique of positioning the generated tags in accordance with coordinates because such incorporation would facilitate automatic designation of available advertising space.  [0070] – [0071].  
Consider claim 29, Gilfix teaches a tag comprises text comprising information regarding the item associated with that tag ([0084] and Fig. 4).
 Consider claim 30, Gilfix teaches a tag comprises one of a box or a border within which content of the tag is contained ([0084] and Fig. 4).
Consider claim 32, claim 32 recites the apparatus that implements the method recited in claim 21.  Thus, it is rejected for the same reasons.  Further, Gilfix teaches a hardware processor operatively associated with the display device, the hardware processor configured to perform the method in claim 21 ([0041] and [0045]).
Consider claim 33, Gilfix teaches the display device ([0034]).
Consider claim 34, claim 34 recites the non-transitory computer-readable medium having instructions stored thereon ([0021] of Gilfix) and the instructions cause the method recited in claim 21.  Thus, it is rejected for the same reasons.
Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilfix et al. (US 2005/0086690 A1) in view of Lemmons (US 2003/0028873 A1) and Kenney (6,026,376).
Consider claim 31, the combination of Gilfix and Lemmons teaches all the limitations in claim 21 but does not explicitly teach a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag.
Kenney teaches a tag has associated with it a lead line extending from the tag to the item in the video scene associated with that tag (Fig. 5 – Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the known element of a lead line extending from the tag to the item in the video scene associated with that tag because such incorporation would allow viewer to see clearly what the descriptive information is describing.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486